MEMORANDUM **Loretta Demouchet appeals her guilty-plea convictions and concurrent 30-month sentences imposed for two counts of transporting an illegal alien for private financial gain, in violation of 18 U.S.C. § 1324(a)(l)(A)(ii) and (B)(i). Demouchet’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Demouchet has not filed a pro se supplemental brief.Our review of the Anders brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED. The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2). This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.